Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Boris Pesin on 10/19/2021.

Please enter amendment as listed below:
(Currently Amended) An electronic device, comprising:
a display;
one or more sensor devices;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, on the display, a graphical representation of a communication that includes text information;
while displaying the graphical representation of the communication on the display, detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point; and
in response to detecting the change in the orientation of the electronic device relative to the reference point while displaying the graphical representation of the communication on the display:
in accordance with a determination that the communication has a first state, displaying the graphical representation of the text information of the communication and outputting a respective type of feedback that changes a visual appearance of the text information in the graphical  without changing a visual appearance of a portion of the graphical representation of the communication, wherein the portion of the graphical representation of the communication is different from the text information, and[[,]] wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point; and
in accordance with a determination that the communication has a second state that is different from the first state, displaying the graphical representation of the text information of the communication without outputting feedback that indicates a magnitude of the change in the orientation of the electronic device relative to the reference point.

(Original) The electronic device of claim 1, wherein the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation.

(Original) The electronic device of claim 1, wherein the one or more programs further include instructions for:
prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.

(Original) The electronic device of claim 3, wherein the one or more programs further include instructions for:
in response to receiving the communication with the predetermined type of message:
in accordance with a determination, based on an analysis of the communication, that the communication meets a first predefined condition, displaying, on the display, a first indication that the communication meets the first predefined condition; and
in accordance with a determination, based on the analysis of the communication, that the communication does not meet the first predefined condition, forgoing displaying, on the display, the first indication.

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Original) The electronic device of claim 1, wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation.

(Original) The electronic device of claim 1, wherein a state of the communication is indicative of an action taken by a user of the device.

(Original) The electronic device of claim 1, wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication.

(Cancelled)

(Original) The electronic device of claim 1, wherein the reference point is a static location external to the electronic device.

(Original) The electronic device of claim 1, wherein the respective type of feedback is a dynamic visual feedback.

(Original) The electronic device of claim 1, wherein the respective type of feedback is a dynamic haptic feedback.

(Original) The electronic device of claim 1, wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback.  

(Original) The electronic device of claim 1, wherein the respective type of feedback is a graphical animation displayed over the graphical representation. 

(Original) The electronic device of claim 1, wherein the respective type of feedback is a graphical animation displayed under the graphical representation.

(Original) The electronic device of claim 1, wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes.

(Original) The electronic device of claim 1, wherein outputting the respective type of feedback comprises outputting a non-visual feedback.

(Original) The electronic device of claim 1, wherein the communication is a message in a message conversation between a plurality of conversation participants and the communication is associated with a confirmation, and wherein the one or more programs further include instructions for:
prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; and
in response to detecting user activation of the confirmation affordance:
displaying, on the display, the graphical representation of the communication in the message conversation, and
outputting a second type of feedback corresponding to the graphical representation of the communication, wherein the feedback indicates that the communication has been confirmed.

(Original) The electronic device of claim 1, wherein the one or more programs further include instructions for:
receiving user selection of the graphical representation of the communication; and
in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.

(Cancelled) 

(Original) The electronic device of claim 1, wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and one or more sensor devices, the one or more programs including instructions for:
displaying, on the display, a graphical representation of a communication that includes text information;
while displaying the graphical representation of the communication on the display, detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point; and
in response to detecting the change in the orientation of the electronic device relative to the reference point while displaying the graphical representation of the communication on the display:
in accordance with a determination that the communication has a first state, displaying the graphical representation of the text information of the communication and outputting a respective type of feedback that changes a visual appearance of the text information in the graphical representation of the communication without changing a visual appearance of a portion of the graphical representation of the communication, wherein the portion of the graphical representation of the communication is different from the text information, and[[,]] wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point; and
in accordance with a determination that the communication has a second state that is different from the first state, displaying the graphical representation of the text information of the communication without outputting feedback that indicates a magnitude of the change in the orientation of the electronic device relative to the reference point.

(Currently Amended) A method, comprising:
at an electronic device with a display and one or more sensor devices:
displaying, on the display, a graphical representation of a communication that includes text information;
while displaying the graphical representation of the communication on the display, detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point; and
in response to detecting the change in the orientation of the electronic device relative to the reference point while displaying the graphical representation of the communication on the display:
in accordance with a determination that the communication has a first state, displaying the graphical representation of the text information of the communication and outputting a respective type of feedback that changes a visual appearance of the text information in the graphical representation of the communication without changing a visual appearance of a portion of the graphical representation of the communication, wherein the portion of the graphical representation of the communication is different from the text information, and[[,]] wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point; and
in accordance with a determination that the communication has a second state that is different from the first state, displaying the graphical representation of the text information of the communication without outputting feedback that indicates a magnitude of the change in the orientation of the electronic device relative to the reference point.

(Cancelled) 

(New) The non-transitory computer-readable storage medium of claim 25, wherein the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the one or more programs further include instructions for:
prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.

(New) The non-transitory computer-readable storage medium of claim 29, wherein the one or more programs further include instructions for:
in response to receiving the communication with the predetermined type of message:
in accordance with a determination, based on an analysis of the communication, that the communication meets a first predefined condition, displaying, on the display, a first indication that the communication meets the first predefined condition; and
in accordance with a determination, based on the analysis of the communication, that the communication does not meet the first predefined condition, forgoing displaying, on the display, the first indication.


(New) The non-transitory computer-readable storage medium of claim 25, wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation.

(New) The non-transitory computer-readable storage medium of claim 25, wherein a state of the communication is indicative of an action taken by a user of the device.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the reference point is a static location external to the electronic device.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is a dynamic visual feedback.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is a dynamic haptic feedback.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback.  

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is a graphical animation displayed over the graphical representation. 

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is a graphical animation displayed under the graphical representation.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes.

(New) The non-transitory computer-readable storage medium of claim 25, wherein outputting the respective type of feedback comprises outputting a non-visual feedback.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the communication is a message in a message conversation between a plurality of conversation participants and the communication is associated with a confirmation, and wherein the one or more programs further include instructions for:
prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; and
in response to detecting user activation of the confirmation affordance:
displaying, on the display, the graphical representation of the communication in the message conversation, and
outputting a second type of feedback corresponding to the graphical representation of the communication, wherein the feedback indicates that the communication has been confirmed.

(New) The non-transitory computer-readable storage medium of claim 25, wherein the one or more programs further include instructions for:
receiving user selection of the graphical representation of the communication; and
in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.


(New) The non-transitory computer-readable storage medium of claim 25, wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.

(New) The method of claim 26, wherein the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation.

(New) The method of claim 26, further comprising:
prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.

(New) The method of claim 46, further comprising:
in response to receiving the communication with the predetermined type of message:
in accordance with a determination, based on an analysis of the communication, that the communication meets a first predefined condition, displaying, on the display, a first indication that the communication meets the first predefined condition; and
in accordance with a determination, based on the analysis of the communication, that the communication does not meet the first predefined condition, forgoing displaying, on the display, the first indication.

(New) The method of claim 26, wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation.

(New) The method of claim 26, wherein a state of the communication is indicative of an action taken by a user of the device.

(New) The method of claim 26, wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication.


(New) The method of claim 26, wherein the reference point is a static location external to the electronic device.

(New) The method of claim 26, wherein the respective type of feedback is a dynamic visual feedback.

(New) The method of claim 26, wherein the respective type of feedback is a dynamic haptic feedback.

(New) The method of claim 26, wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback.  

(New) The method of claim 26, wherein the respective type of feedback is a graphical animation displayed over the graphical representation. 

(New) The method of claim 26, wherein the respective type of feedback is a graphical animation displayed under the graphical representation.

(New) The method of claim 26, wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes.

(New) The method of claim 26, wherein outputting the respective type of feedback comprises outputting a non-visual feedback.

(New) The method of claim 26, wherein the communication is a message in a message conversation between a plurality of conversation participants and the communication is associated with a confirmation, further comprising:
prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; and
in response to detecting user activation of the confirmation affordance:
displaying, on the display, the graphical representation of the communication in the message conversation, and
outputting a second type of feedback corresponding to the graphical representation of the communication, wherein the feedback indicates that the communication has been confirmed.

(New) The method of claim 26, further comprising:
receiving user selection of the graphical representation of the communication; and
in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.

(New) The method of claim 26, wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.
 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art, such as “in accordance with a determination that the communication has a first state, displaying the graphical representation of the text information of the communication and outputting a respective type of feedback that changes a visual appearance of the text information in the graphical representation of the communication without changing a visual appearance of a portion of the graphical representation of the communication, wherein the portion of the graphical representation of the communication is different from the text information, and[[,]] wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point.” 
Therefore, Claims 1-4, 9-11, 13-22, 24-26, and 28-61 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Barrett/
Primary Examiner, Art Unit 2145